Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/04/2021. Claims 1-18 are presently pending and are presented for examination.
Response to Amendment
The Amendment filed 06/04/2021 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the claims have overcome each 101 rejection for claims 10-17 previously set forth in the Non-Final Office Action mailed 04/07/2021. 
Response to Arguments
Applicant’s arguments, see page 5, filed 06/04/2021, with respect to claims 10-17 have been fully considered and are persuasive.  The 101 rejection of claims 10-17 has been withdrawn. 
Applicant's arguments filed 06/04/2021, with respect to claim 18 has been fully considered but they are not persuasive. The filed amendment fails to address the non-statutory subject matter of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject the method including proceeding with the method when the motor vehicle is stationary and a parking lock of the motor vehicle is engaged,”, and this statement indicates that the invention is different from what is defined in the claim because the preamble for claim 18 states “A computer program product”, therefore mixing statutory classes between an article (program product and method).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim 18 is rejected under 35 U.S.C. 101.
Claim 18 is rejected under 35 U.S.C. 101 step 1 because the claimed invention directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer program product with program code means which are stored on a computer-readable data carrier,” the claim is therefore directed to a signal. Under current office policy, the Broadest Reasonable Interpretation of the term computer readable medium encompasses forms or energy or signals, when undefined. Here applicant provides no definition of the medium in the specification, and as such the BRI is that the medium encompasses non-statutory signals per se.  Accordingly, the claim is not patent eligible. To overcome this rejection, applicant can amend the claim to include a non-transitory computer readable medium.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to the independent claims 10 and 18 to incorporate “proceeding with the method when the motor vehicle is stationary and a parking lock of the motor vehicle is engaged, the parking lock when engaged locking a transmission output shaft;” & “determining a force required to release the engaged parking lock while the motor vehicle is at rest;” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method of determining a force to overcome a parking lock for a vehicle at rest (as opposed to determining mass as a function of a force for releasing a parking lock) distinguishes an apparent novel methodology for determining the mass of a vehicle on an incline. The prior art for example, discloses determining the mass of a vehicle on an incline from a braking force, a force in relation to the brake pedal, however the concept of determining the force required to release a parking lock to determine the mass of a vehicle appears to be new. The subject matter of the claimed invention is therefore allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664